Citation Nr: 0208106	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for sciatic neuropathy, 
left, currently evaluated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
October 1945.  He was a prisoner of war of the German 
government for 21 days during World War II.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, continued a 10 percent 
disability evaluation for sciatic neuropathy.  

The Board observes that a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
was initially included on appeal, but service connection for 
that disability was ultimately granted pursuant to a March 
2002 rating, and a 40 percent evaluation was assigned.  Such 
constitutes a full grant of the benefit sought.  When an 
appeal is perfected, it continues until it is resolved by the 
claimant withdrawing the appeal, until the full benefits 
sought on appeal are granted by the RO or until there is a 
decision by the Board.  Holland v. Brown, 9 Vet. App. 324 
(1996).  

The veteran did not appear for the hearing scheduled for June 
25, 2002 before a travel section of the Board.  Notice of the 
hearing was mailed to the veteran's address of record one 
month prior to the scheduled hearing date and was not 
returned as undeliverable.  No request was received for 
rescheduling.  Therefore, a request for hearing, if any, is 
deemed withdrawn, and the appeal is being processed 
accordingly.  38 C.F.R. § 20.704 (d) (2001).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  Sciatic neuritis is not manifested by active pathology at 
this time but a 10 percent disability evaluation has been in 
effect for this disability for more than 20 years.


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
sciatic neuritis, left disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A,5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2001); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple comprehensive VA examinations, 
treatment records, X-ray reports and numerous private medical 
records in the file.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claims.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set out below.  

The veteran's disability is evaluated pursuant to Diagnostic 
Code 8620.  Under that code, mild incomplete paralysis 
warrants a 10 percent disability evaluation; moderate 
incomplete paralysis warrants a 20 percent evaluation and a 
moderately severe disablement warrants a 40 percent 
evaluation.

During his military service in World War II, the veteran was 
captured in the village of New Osenburg, Germany when his 
unit was overrun by German tanks.  He injured himself while 
diving into the basement of a building to avoid shell fire 
prior to his capture.  The veteran along with other captured 
Americans were marched without food or water for 5 days to a 
prisoner of war camp but were liberated several weeks 
thereafter.

According to medical history, the veteran was hospitalized in 
1946, at which time a diagnosis of neuritis of the sciatic 
nerve was made.  Service connection was established for 
Sciatic Neuritis, left, from August 19, 1946.  A 10 percent 
evaluation has been in effect for the disability since June 
1, 1952.

Lower extremity motor and sensory function were reported 
within normal limits on VA examination in January 1999.  The 
examiner described the symptomatology associated with the 
claimed disability in detail to the veteran, i.e. numbness in 
the thighs, but he denied relevant symptoms.  Diagnosis did 
not include a suggestion of any active sciatic neuritis at 
that time.  The Board regards the veteran as highly credible.

A comprehensive VA POW protocol examination was afforded in 
June 2001.  The examiner specifically noted the absence of 
sciatic neuritis at that time also.  

The veteran has submitted several private physician 
statements, but those records do not suggest any pertinent 
active pathology.  

In the absence of medical evidence demonstrating a moderate 
paralysis of the sciatic nerve, the preponderance of the 
evidence is against an increased rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

As noted above, the current 10 percent disability evaluation 
for the veteran's sciatic neuropathy was assigned by the RO 
in 1952.  Under governing regulation, a disability which has 
been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951.  The 10 percent rating 
is, thus, protected at that level.


ORDER

Entitlement to increased evaluation for sciatic neuritis, 
left is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

